In a proceeding to vacate an arbitration award, petitioner appeals from a judgment of the Supreme Court, Nassau County (Di Paola, J.), entered May 12,1978, which denied the application. By order dated November 26, 1979, this court remanded the case to Special Term for an evidentiary hearing, and, in the interim, the appeal was held in abeyance (Matter of Howard v State Farm Mut. Ins. Co., 72 AD2d 814). Special Term has *841now complied. Judgment affirmed, with $50 costs and disbursements. No opinion. Mollen, P. J., Lazer, Gibbons and Cohalan, JJ., concur.